DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
See attached interview summary detailing the discussion the disqualification of the Lee (US 2016/0028020) with Affidavit-Rule 130(a)-AIA  dared 01/20/2021.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the compound of claim 1 and the device of claim 7.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Moon (WO 2013/154325) teaches an OLED containing as a host material (abstract). The host material is represented by C-9 (page 12):


    PNG
    media_image1.png
    284
    281
    media_image1.png
    Greyscale

	C-9 shows X1 as O; L2 as phenylene; Ar4 as benzimidazole but lacks two of the fused phenyl groups as required by independent claims 1 and 7. Moon fails to teach, suggest 
Claims 1-24 allowed.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786